226 F.2d 216
James I. CAVINESS, Appellant,v.UNITED STATES of America, Appellee.
No. 7071.
United States Court of Appeals Fourth Circuit.
Argued Oct. 3, 1955.Decided Oct. 4, 1955.

James I. Caviness, pro se.
H. Vernon Hart, Asst. U.S. Atty., Greensboro, N.C.  (Edwin M. Stanley, U.S. Atty., Greensboro, N.C., on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from denial of a motion under 28 U.S.C. § 2255 to set aside two sentences entered upon conviction of appellant under two indictments charging breaking into two post offices with intent to commit larceny and larceny from one of the offices.  Appellant was tried before a jury and was represented by counsel appointed by the court.  A motion for a new trial on the ground of after discovered evidence was denied by the court, but no appeal was taken from the judgments and sentences entered.  Some months later motion was made under 28 U.S.C. § 2255 to set them aside.  The grounds of the motion related to the arrest and holding of appellant, to the search of his room and to his being brought from one district to another for trial.  In this court additional points are raised as to procedural and evidentiary matters which could be raised only by appeal and not by motion under 28 U.S.C. § 2255.  An examination of the record, however, shows that appellant has no ground for complaint of any action of the trial judge.


2
Affirmed.